Citation Nr: 1611949	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  15-22 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals, left femur fracture with left hip bursitis, and/or bilateral knee arthritis. 

3. Entitlement to service connection for a right hip disability, to include as secondary to service-connected residuals, left femur fracture with left hip bursitis, and/or bilateral knee arthritis. 

4. Entitlement to an evaluation in excess of 10 percent for residuals, left femur fracture with left hip bursitis. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from September 1981 to April 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing in December 2015; a transcript of that proceeding has been associated with the claims file. 

The issues of entitlement to service connection for a low back disability and a right hip disability, and entitlement to an evaluation in excess of 10 percent for residuals, left femur fracture with bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 2009 rating decision, the RO denied the claim of entitlement to service connection for a back condition on the basis that the disability was not shown in service and was not shown to be related to service.  The Veteran did not timely appeal the decision, nor did he submit new and material evidence within the one-year period.

2. Evidence added to the record since the last final denial is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1. The unappealed October 2009 RO decision which denied service connection for a back disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence - A Low Back Disability 

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]" Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist. Id. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.


Analysis

In an October 2009 rating decision, the RO denied service connection for a back disability, in part, because the Veteran failed to report for a scheduled VA examination to determine if there was a nexus between the then-diagnosed DJD of the lumbar spine and service.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in April 2012. 

The pertinent new evidence added to the record since the October 2009 denial, includes an April 2014 VA spine examination report, VA treatment records showing ongoing treatment for degenerative arthritis of the lumbar spine, and hearing testimony regarding the onset of low back problems.  Of note, the Veteran testified that he injured his back in-service after jumping off of a bridge to avoid being hit by a car; this was the same documented incident in which he fractured his now-service connected left femur.  He noted that the incident had been inaccurately reported (in various records/STRs) as a "car accident."  He stated that he complained of back pain during active service and subsequent to the femur surgery, but was "ignored."  He indicated a continuity of back symptoms since that time.  

Given the low threshold espoused in Shade, 24 Vet. App. at 110, and the Veteran's testimony, the Board finds that new and material evidence has been received. (For purposes of reopening the claim, the Veteran's statements are presumed credible.)

Thus, the reopened claim is addressed below.


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, the claim is reopened, and the appeal is allowed to this extent.



REMAND

Service Connection - Low back and right hip disabilities 

The Veteran asserts that he has disabilities of the right hip and low back that are secondary to his service-connected residuals of a left femur fracture with bursitis, and/or arthritis of the knees.  Alternatively, he contends that his back disability stems directly from injury incurred during active duty service.  

The Veteran was afforded VA Hip/Thigh and Spine examinations in March 2013 and April 2014.  While the examiner(s) generally addressed proximate causation, neither examiner addressed whether the Veteran's current right hip and low back disabilities were aggravated by the service-connected left femur disability.  (Emphasis added). See 38 C.F.R. § 3.310.  

Further, to date, no examiner has addressed whether the Veteran's right hip and low back disabilities are proximately due to, or aggravated by the recently service-connected bilateral knee arthritis disability.  

An addendum opinion should be obtained upon remand to address the outstanding medical questions outlined above.  

As noted, the Veteran also contends that he injured his low back during the same incident/accident in which he sustained the (service-connected) left femur fracture. See, generally, Hearing Transcript, pp. 5-6.  Specifically, during his Board hearing, the Veteran explained that he had injured his left femur in-service after jumping off of a bridge to avoid being hit by a car.  He noted that the incident had been inaccurately reported (in various records/STRs) as a "car accident."  He stated that he reported having back pain during active service and subsequent to the femur surgery, but was "ignored."  He indicated a continuity of back symptoms since that time.  

Of note, service treatment records (STRs) show that the Veteran fractured his left femur after being "involved in a motor vehicle accident while on liberty on 13 January 1984."  The STRs reflect that the Veteran was initially treated at a civilian hospital where he underwent intramedullary rodding on January 14, 1984.  The civilian hospitalization records are not part of the current record.  

In pertinent part, during the April 2014 VA examination, the Veteran reported that he had injured his left femur in-service when he jumped off a bridge.  The April 2014 VA examiner then impugned the Veteran's statements concerning the facts surrounding the left femur fracture, citing to the STR which indicated that the Veteran had been involved in a motor vehicle accident.  The examiner stated, "The blatant untruth that veteran stated to me casts doubt on all his answers, in my medical opinion."  

The Veteran's claim for a low back disability is, at least in part, based on the facts surrounding the in-service injury.  As noted, no efforts to obtain the civilian hospitalization records have been made.  On remand the Veteran should be given the opportunity to identify these records so that VA can make attempts to obtain them.

Further, to date, no examiner has provided an opinion as to whether the Veteran's current low back disability is directly related to service.  Accordingly, an addendum opinion addressing direct service connection should also be obtained upon remand.  

Lastly, during his hearing before the undersigned, the Veteran referenced outstanding VA treatment records (i.e., an MRI of the lumbar spine) that have not yet been associated with the electronic claims file.  Those records and all other pertinent, outstanding VA treatment records should be obtained upon remand. 

Increased rating - Residuals of a fracture, left femur 

By way of brief medical history, the Veteran sustained a closed fracture of his left femur and underwent intramedullary rodding in 1984.  Thereafter, service connection for residuals, left femur fracture with left hip bursitis, was granted in October 2009; an evaluation of 0 percent, effective June 16, 2009, was assigned.  The Veteran submitted a claim for an increased rating in 2012.  In a May 2013 decision, the RO granted an increased rating of 10 percent, effective April 6, 2012.  The Veteran disagreed with the rating assigned therein and the current appeal ensued. 

The Veteran underwent a VA hip/thigh examination in March 2013.  Therein, the Veteran reported increasing left hip pain (throbbing, constant, daily, and reaching an 8 out of 10 on the pain scale), worsening with prolong walking and mild relief with Motrin and tramadol.  He also reported flare-ups, noting that he "takes meds and sits."  

Range of motion of the left hip was from 0 to 90 degrees with pain beginning at 85 degrees.  Left hip extension was greater than 5 degrees, with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not so limited such that the Veteran was unable to cross his legs.  Rotation was not so limited such that he could not toe-out more than 15 degrees.  He was able to perform repetitive use testing, with no additional limitation in range of motion.  Functional loss was pain on movement.  The left hip was tender.  Muscle strength was 5/5 throughout.  There was no ankylosis.  The left leg was longer than the right by 1 centimeter.  The examiner noted that there were no residuals from the 1984 arthroscopic surgery.  A surgical scar was present, but it was not painful, unstable, or greater than 39 square centimeters.  The Veteran used a cane for ambulation.  No arthritis of the left hip was found.  The functional impact of the left hip condition was noted as pain with prolonged standing. 

The Veteran underwent another VA hip/thigh examination in April 2013.  He reported taking Tylenol and Motrin with some minimal decrease in the pain in the hips and at the femur site.  No flare-ups were reported.  

Left hip flexion was from 0 to 55 degrees, with pain commencing at 55 degrees.  Extension ended at 0 degrees, with no objective evidence of painful motion.  There was no change in limitation of motion with repetitive use testing.  Abduction was not lost beyond 10 degrees.  Adduction was not so limited such that the Veteran was unable to cross his legs.  Rotation was not so limited such that he could not toe-out more than 15 degrees.  Functional loss/impairment was described as less movement than normal and pain on movement.  Muscle strength was 5/5 throughout.  There was no ankylosis.  The examiner noted that both legs measured 37 inches in length.  A surgical scar was present, but it was not painful, unstable, or greater than 39 square centimeters.  The Veteran used a cane for ambulation.  The examiner explained that while the Veteran stated that he had had a leg length discrepancy, on actual measurement no leg length discrepancy was found.  The Veteran was observed sitting in chair with both hips flexed to 90 degrees.  However, on formal exam the above flexion range of motion is obtained.  The examiner stated, "It is my medical opinion that it is more likely than not that flexion in both hips is at least 90 degrees, with no objective evidence of pain at 90 degrees bilaterally."  The examiner stated that he detected no boney irregularities, but the Veteran endorsed pain with pressure in that area.  There were minimal degenerative changes of the hip joints.  The examiner noted that the Veteran was currently attending school on a full time basis to become an RN.  

The Veteran underwent another VA hip/thigh examination in February 2015.  During this examination, the examiner noted the Veteran to have full range of motion of the left hip in all planes (i.e., flexion, abduction, adduction, external rotation, and internal rotation), with no pain noted on examination, and no flare-ups.  Although it has been consistently documented (in contemporaneous VA treatment records and previous VA examination reports) that the Veteran uses a cane for ambulation, the examiner stated that the Veteran used no assistive devices.  The examiner also noted that there were no previous surgeries and no surgical scars.

The Board finds the February 2015 examination report findings to be highly questionable in light of the other contemporaneous evidence of record, including the 2013 and 2014 VA examination findings outlined above, and the Veteran's 2015 Board hearing testimony.  In this regard, the Veteran has consistently demonstrated at least some loss of motion with flexion (with pain) of the left hip; he has also been shown to use a cane for ambulation.  Moreover, all previous examination reports have identified a surgical scar.  Yet, the 2015 VA examiner noted normal range of motion in both hips; found no surgical scar(s); and indicated that no assistive devices were used.  In light of these inconsistencies, the Board finds that the Veteran should be afforded a new VA hip/thigh examination upon remand to address the current nature and severity of the left femur/hip disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file, VBMS file, or Virtual VA file all outstanding VA treatment records dated from July 2015 to the present.  All attempts to obtain those records must be documented in the claims file.

2. Obtain and associate with the Veteran's claims file personnel records. 

3. Ask the Veteran to identify and sign the proper release form for any additional treatment he has received for his lower extremities, including the name of the civilian hospital in New York where he was treated after his fall in service in 1973

4. Thereafter, forward the Veteran's claims file, to include the VBMS file and Virtual VA file, to the examiner who provided the April 2014 medical opinion, or an alternate substitute if unavailable, to obtain addendum opinions as to:

* Whether it is at least as likely as not (50 percent probability or more) that the Veteran has (i) a low back disability, and/or (ii) a right hip disability causally related to active duty, to include as due to the January 1984 incident reported by the Veteran at his Board hearing and in other statements of record. 

* Whether it is at least as likely as not (50 percent probability or more) that the Veteran has (i) a low back disability and/or (ii) a right hip disability proximately due to service-connected disability, to include residuals, left femur fracture with left hip bursitis, and the now service-connected right knee arthritis and left knee arthritis.  

* Whether it is at least as likely as not (50 percent probability or more) that the Veteran has (i) a low back disability, and/or (ii) a right hip disability chronically aggravated by service-connected disability, to include residuals, left femur fracture with left hip bursitis, and the now service-connected right knee arthritis and left knee arthritis.  

In providing the requested opinions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

A complete rationale for all opinions expressed, to include citation to specific medical documents and clinical findings must be included in the examination report.

5. Provide the Veteran with a VA examination to determine the current severity of his service-connected residuals, left femur fracture with bursitis.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.

(a). Identify all left hip pathology found to be present; 

(b). Conduct all indicated tests and studies, to include range of motion studies of the left hip expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's hips on repeated use or during flare-ups. If this is not possible, the examiner should so state; 

(c). State whether there is ankylosis of the left hip and the degree of fixation if applicable; limitation of extension and flexion of the hip joint; limitation of abduction and adduction (including whether the Veteran is able to cross his legs or toe-out more than 15 degrees); flail joint; or impairment or malunion of the femur.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

6. Finally, readjudicate the claims on appeal.  If any of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


